DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
and Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement (IDS)
The information disclosure statements submitted on June 24, 2021, and December 8, 2021, have been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-11, 14, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HOFFMANN, US 20210243587 A1, hereinafter “HOFFMANN.”
	Consider claim 1. HOFFMANN discloses:
	a method performed by a mobility management network element in a visited network in a home-routed roaming operation in which a terminal accesses the visited network (see paragraphs [0001]: The present invention relates to SMF selection in a home mobile communications network, e.g. a H-PLMN. In particular, the present invention refers to an SMF selection process in " home-routed roaming" case in future 5G networks; and [0029]: FIG. 1 shows a signaling diagram illustrating signaling between an SMF –SMF reads on management network element- selection function 10 of a visited network in which a UE is roaming, an H-NRF 20 of a home network of the UE, which performs routing, and optionally a V-NRF 30 of the visited network, according to at least some embodiments of option 4 of the present invention), comprising: 
obtaining single network slice selection assistance information (S-NSSAI) for a home network corresponding to a session of the terminal (see paragraph [0022]: According to option 1, in the selection process, the AMF of the visited network, which is in charge of the visited network slice providing the specific service to the UE maps the visited S-NSSAI (or NSSAI) to the S-NSSAI (or NSSAI, respectively) of the H-PLMN and sends an NRF query request to the V-NRF, which forwards the request to the H-NRF in the H-PLMN...); 
obtaining S-NSSAI for the visited network corresponding to the session of the terminal, based on a mapping relationship between the S-NSSAI for the home network and the S-NSSAI for the visited network (see paragraph [0023]: According to option 2, in the selection process, the AMF of the visited network, which is in charge of the visited network slice providing the specific service to the UE sends the visited S-NSSAI (or NSSAI) of the V-PLMN to the V-NRF of the V-PLMN, and the V-NRF maps the visited S-NSSAI (or NSSAI) to the S-NSSAI (or NSSAI, respectively) of the H-PLMN and sends an NRF query request to the H-NRF of the H-PLMN. Based on the S-NSSAI (or NSSAI), the H-NRF returns a candidate list of H -SMFs to the AMF); and 
sending, the S-NSSAI for the visited network to an access device of the terminal in the visited network (see paragraph [0024]: According to option 3, the AMF of the visited network, which is in charge of the visited network slice providing the specific service to the UE sends the visited S-NSSAI (or NSSAI) of the V-PLMN to the V-NRF of the V-PLMN, which sends an NRF query request to the H-NRF of the H-PLMN. The H-NRF maps the visited S-NSSAI (or NSSAI) to the S-NSSAI (or NSSAI, respectively) of the H-PLMN. Based on the S-NSSAI (or NSSAI) the H-NRF returns a candidate list of H -SMFs to the AMF).
Consider claim 2. HOFFMANN teaches claim 1 and further discloses obtaining the S-NSSAI for the visited network based on the S-NSSAI for the home network and indication information of the home network (see paragraph [0022]: According to option 1, in the selection process, the AMF of the visited network, which is in charge of the visited network slice providing the specific service to the UE maps the visited S-NSSAI (or NSSAI) to the S-NSSAI (or NSSAI, respectively) of the H-PLMN and sends an NRF query request to the V-NRF, which forwards the request to the H-NRF in the H-PLMN. Based on the S-NSSAI (or NSSAI), the H-NRF returns a candidate list of H -SMFs to the AMF).
Consider claim 3. HOFFMANN teaches claim 2 and further discloses sending a message to a slice selection function network element, wherein the message comprises the S-NSSAI for the home network and the indication information of the home network (see paragraph [0033]: In S30, the H-NRF 20 receives the information and evaluates the requirements indicated in the information, e.g. maximum latency, packet loss, bandwidth, jitter, delay, etc.; and [0019]: ...Currently, it is foreseen that there can be at most 8 S-NSSAIs in an NSSAI that may be e.g. transmitted in signaling messages between a UE and a network. Each S-NSSAI may assists the network in selecting a particular network slice for a UE or a service. Further, the same network slice may be selected by means of different S-NSSAIs); and receiving, from the slice selection function network element, the S-NSSAI for the visited network (see paragraph [0035] In S50, the SMF selection function 10 receives the at least one candidate H-SMF complying with the requirements from the H-NRF 20 e.g. via the V-NRF 30, and selects the H-SMF from the at least one candidate H-SMF).
Consider claim 4. HOFFMANN teaches claim 1 and further discloses receiving the S-NSSAI for the home network from a visited session management network element in the visited network (see paragraph [0024]: According to option 3, the AMF of the visited network, which is in charge of the visited network slice providing the specific service to the UE sends the visited S-NSSAI (or NSSAI) of the V-PLMN to the V-NRF of the V-PLMN, which sends an NRF query request to the H-NRF of the H-PLMN. The H-NRF maps the visited S-NSSAI (or NSSAI) to the S-NSSAI (or NSSAI, respectively) of the H-PLMN. Based on the S-NSSAI (or NSSAI) the H-NRF returns a candidate list of H -SMFs to the AM).
Consider claim 7. HOFFMANN teaches claim 1 and further discloses sending the S-NSSAI for the visited network to the access device though a visited session management network element in the visited network (see paragraph [0022]).
Claim 8 claims a communication apparatus to perform the method of claim 1; therefore, similar rejection rationale applies.
Consider claim 9. HOFFMANN teaches claim 1 and further discloses obtaining the S-NSSAI for the visited network based on the S-NSSAI for the home network and indication information of the home network (see paragraph [0022]: According to option 1, in the selection process, the AMF of the visited network, which is in charge of the visited network slice providing the specific service to the UE maps the visited S-NSSAI (or NSSAI) to the S-NSSAI (or NSSAI, respectively) of the H-PLMN and sends an NRF query request to the V-NRF, which forwards the request to the H-NRF in the H-PLMN. Based on the S-NSSAI (or NSSAI), the H-NRF returns a candidate list of H -SMFs to the AMF).
Consider claim 10. HOFFMANN teaches claim 9 and further discloses sending a message to a slice selection function network element, wherein the message comprises the S-NSSAI for the home network and the indication information of the home network (see paragraph [0033]: In S30, the H-NRF 20 receives the information and evaluates the requirements indicated in the information, e.g. maximum latency, packet loss, bandwidth, jitter, delay, etc.; and [0019]: ...Currently, it is foreseen that there can be at most 8 S-NSSAIs in an NSSAI that may be e.g. transmitted in signaling messages between a UE and a network. Each S-NSSAI may assists the network in selecting a particular network slice for a UE or a service. Further, the same network slice may be selected by means of different S-NSSAIs); and receiving, from the slice selection function network element, the S-NSSAI for the visited network (see paragraph [0035] In S50, the SMF selection function 10 receives the at least one candidate H-SMF complying with the requirements from the H-NRF 20 e.g. via the V-NRF 30, and selects the H-SMF from the at least one candidate H-SMF).
Consider claim 11. HOFFMANN teaches claim 8 and further discloses receiving the S-NSSAI for the home network from a visited session management network element in the visited network (see paragraph [0024]: According to option 3, the AMF of the visited network, which is in charge of the visited network slice providing the specific service to the UE sends the visited S-NSSAI (or NSSAI) of the V-PLMN to the V-NRF of the V-PLMN, which sends an NRF query request to the H-NRF of the H-PLMN. The H-NRF maps the visited S-NSSAI (or NSSAI) to the S-NSSAI (or NSSAI, respectively) of the H-PLMN. Based on the S-NSSAI (or NSSAI) the H-NRF returns a candidate list of H -SMFs to the AM).
Consider claim 14. HOFFMANN teaches claim 8 and further discloses sending the S-NSSAI for the visited network to the access device though a visited session management network element in the visited network (see paragraph [0022]).
Claim 15 claims a system including the communication apparatus of claim 8 to perform the method of claim 1; therefore, similar rejection rationale applies.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 6, 12, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over HOFFMANN, US 20210243587 A1, hereinafter “HOFFMANN,” in view of Faccin et al., US 11026128 B2, hereinafter “Faccin.”
Consider claim 5. HOFFMANN teaches claim 1 but is silent regarding sending a default S-NSSAI for the visited network to the access network.
Faccin, in related art, suggests sending a default S-NSSAI for the visited network to the access network (see column 13 lines 49-57: Subscription information may contain multiple S-NSSAIs. One or more of the Subscribed S-NSSAIs can be marked as default S-NSSAI. At most eight S-NSSAIs can be marked as default S-NSSAI. However, the UE may subscribe to more than eight S-NSSAIs. If an S-NSSAI is marked as default, then the network is expected to serve the UE with the related Network Slice when the UE does not send any valid S-NSSAI to the network in a Registration Request message).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Faccin’s teachings in relation to the claimed invention, thus providing techniques or mechanisms to enable interworking between 5GS network slicing and EPC (e.g., support for 4G) connectivity such that, for example, existing packet data unit (PDU) sessions are maintained and not dropped when a user equipment (UE) that uses network slices moves between a 5G network and a 4G network, as discussed by Faccin (see column 2 lines 7-13).
Consider claim 6. HOFFMANN in view of Faccin teaches claim 5; and HOFFMANN further suggests sending the S-NSSAI for the visited network to the access network though a visited session management network element in the visited network (see paragraph [0022]).
Consider claim 12. HOFFMANN teaches claim 8 but is silent regarding sending a default S-NSSAI for the visited network to the access network.
Faccin, in related art, suggests sending a default S-NSSAI for the visited network to the access network (see column 13 lines 49-57: Subscription information may contain multiple S-NSSAIs. One or more of the Subscribed S-NSSAIs can be marked as default S-NSSAI. At most eight S-NSSAIs can be marked as default S-NSSAI. However, the UE may subscribe to more than eight S-NSSAIs. If an S-NSSAI is marked as default, then the network is expected to serve the UE with the related Network Slice when the UE does not send any valid S-NSSAI to the network in a Registration Request message).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Faccin’s teachings in relation to the claimed invention, thus providing techniques or mechanisms to enable interworking between 5GS network slicing and EPC (e.g., support for 4G) connectivity such that, for example, existing packet data unit (PDU) sessions are maintained and not dropped when a user equipment (UE) that uses network slices moves between a 5G network and a 4G network, as discussed by Faccin (see column 2 lines 7-13).
Consider claim 13. HOFFMANN in view of Faccin teaches claim 12; and HOFFMANN further suggests sending the S-NSSAI for the visited network to the access network though a visited session management network element in the visited network (see paragraph [0022]).
Consider claim 16. HOFFMANN teaches claim 15; but although he further suggests receiving the default S-NSSAI for the visited network from the mobility management network element (see paragraph [0022]), he is silent regarding sending a default S-NSSAI for the visited network to the access network; and receive the default S-NSSAI for the visited network from the mobility management network element.
Faccin, in related art, suggests sending a default S-NSSAI for the visited network to the access network (see column 13 lines 49-57: Subscription information may contain multiple S-NSSAIs. One or more of the Subscribed S-NSSAIs can be marked as default S-NSSAI. At most eight S-NSSAIs can be marked as default S-NSSAI. However, the UE may subscribe to more than eight S-NSSAIs. If an S-NSSAI is marked as default, then the network is expected to serve the UE with the related Network Slice when the UE does not send any valid S-NSSAI to the network in a Registration Request message). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Faccin’s teachings in relation to the claimed invention, thus providing techniques or mechanisms to enable interworking between 5GS network slicing and EPC (e.g., support for 4G) connectivity such that, for example, existing packet data unit (PDU) sessions are maintained and not dropped when a user equipment (UE) that uses network slices moves between a 5G network and a 4G network, as discussed by Faccin (see column 2 lines 7-13).
	Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., network slicing operations for interworking between 4G/EPC and 5G networks.
US 11128985 B2		US 20210289351 A1	US 11026128 B2
US 10980084 B2		US 20200259786 A1	US 10660016 B2
US 10306580 B1
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.     
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
December 29, 2021